Citation Nr: 0913625	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  04-34 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

When this case most recently was before the Board in August 
2008, it was remanded for additional development.  The case 
since has been returned to the Board for further appellate 
action.

In August 2008, the Board also referred to the originating 
agency claims for service connection for a respiratory/sleep 
disorder, chronic obstructive pulmonary disease, 
hypertension, and bilateral foot disability.  Those claims 
again are referred to the originating agency for appropriate 
action.


FINDING OF FACT

The Veteran has bilateral hearing loss disability that is 
etiologically related to in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active 
duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence of record 
is sufficient to establish his entitlement to service 
connection for bilateral hearing loss disability.  Therefore, 
no further development is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
naval service.  38 U.S.C.A. § 1110.  Service connection also 
may be granted for any disease initially diagnosed after 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The medical evidence of record confirms that the Veteran 
currently has bilateral hearing loss disability, as defined 
by VA regulation.  The Veteran contends that service 
connection is warranted for this disability because it is 
related to in-service noise exposure.  Specifically, he 
maintains that he first noticed a decline in his hearing 
acuity while still serving on active duty after he helped 
fire a shipboard gun during an air attack.

Although the Veteran's service treatment records contain no 
diagnosis of hearing loss disability, the Board finds that 
the Veteran's account of his naval noise exposure is 
credible.  In this regard, the Board notes that service 
connection is in effect for post-traumatic stress disorder 
and that this disorder has been attributed to the same air 
attack described by the Veteran.  The Board also notes that 
the Veteran's siblings have provided lay statements attesting 
that they noticed their brother's diminished hearing acuity 
upon his return home from service in 1945.  The Veteran's 
siblings are competent to describe such personal 
observations.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

With respect to medical nexus, an October 2008 VA examiner 
opined that the Veteran's bilateral hearing loss disability 
was less likely as not caused by or a result of noise 
exposure during service.  The cited reason for this opinion 
is that the Veteran was employed subsequent to service in 
positions known for high levels of noise.  Thus, the examiner 
appears to be linking the Veteran's bilateral hearing loss 
disability to noise exposure that occurred subsequent to 
service.  The Board does not see anything in the examination 
report that adequately supports the proposition that noise 
exposure in service played no causal role in the Veteran's 
development of bilateral hearing loss disability. 

The Board further notes that although the examiner indicated 
he had reviewed the claims folder, he stated that he had 
found no records of hearing testing.  The Board's review of 
the claims folder has disclosed that the evidence of record 
at the time of that examination included several hearing 
testing records.  The Board further notes that the VA 
examiner failed to comment on the lay evidence indicating 
that the Veteran had noticeable hearing impairment when he 
returned from the service.  Thus, while the Board has found 
the medical opinion linking the Veteran's bilateral hearing 
disability to noise exposure to be competent and probative, 
the Board has not found the opinion linking the bilateral 
hearing loss disability to post-service noise exposure only 
to be persuasive.  

In light of the Veteran's credible account of his in-service 
noise exposure, the statements from his siblings establishing 
that a noticeable degree of hearing loss existed shortly 
after service, and the medical evidence linking the Veteran's 
bilateral hearing loss disability to noise exposure, the 
Board is satisfied that the evidence supporting the claim is 
at least in equipoise with that against the claim.  
Accordingly, service connection for bilateral hearing loss 
disability is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


